Citation Nr: 0720735	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-21 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals, laceration to right side of jaw.

2.  Entitlement to an initial compensable evaluation for 
residuals, fractured right ankle.

3.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from December 1979 to March 
1980 and from February to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issue of service connection for bilateral hearing loss 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right jaw laceration scar is mildly tender 
to palpation.

2.  The veteran's right jaw laceration scar has mild 
depression and is wider than 0.6 cm.; two characteristics of 
disfigurement are present.  

3.  The veteran's right jaw laceration scar is not manifested 
by visible or palpable tissue loss or gross distortion or 
asymmetry of one feature or paired set of features.  

4.  The veteran has X-ray evidence of arthritis of his right 
ankle and some limitation of motion of that ankle that does 
not more nearly approximate severe limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria in effect prior to August 30, 2002 for a 10 
percent rating for a tender right jaw laceration scar are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, Part 4, Diagnostic Code 7804 (2002).


2.  The criteria in effect from August 30, 2002 for a 30 
percent rating for disfigurement of the head, face, or neck 
due to residuals, laceration to right side of the jaw, are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, Part 4, Diagnostic Code 7800 (2006).

5.  The criteria for a 10 percent rating for residuals, 
fractured right ankle, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, Part 4, Diagnostic Codes 
5010-5003, 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran appeals the July 2002 assignment of initial 
noncompensable ratings when the RO granted service connection 
for residuals, laceration to right side of jaw; and 
residuals, fractured right ankle.  Since this is an initial 
rating case, it is possible for the veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
12 Vet. App. 119, 126-28 (1999).  The Board concludes that a 
staged rating is necessary for the right jaw laceration scar, 
but that a staged rating is not supported for the right ankle 
disability, as discussed below.   

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31. 

Scar ratings 

The criteria for rating disability of the skin, including 
scars, were revised effective August 30, 2002.  67 Fed. Reg. 
49590 (July 31, 2002).  The revised rating criteria cannot be 
applied before that effective date.  The Board will, 
therefore, first consider whether a higher rating is 
supported under the former rating criteria before considering 
the current rating criteria.

In addition, the Board notes that impairments associated with 
a veteran's service- connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation. Esteban v. Brown, 6 Vet. App. 259 (1994).  
Therefore, the Board will consider whether a compensable 
rating is supported under all the diagnostic codes concerning 
scars.

Under the criteria in effect prior to August 30, 2002, scars 
were rated under Diagnostic Codes 7800 through 7805.  
Diagnostic Codes 7801, for third degree burn scars, and 7802, 
for second degree burn scars, do not apply to the veteran's 
scar.

Diagnostic Code 7800 provided that disfiguring scars of the 
head, face, or neck would be assigned a noncompensable 
evaluation if the disfigurement is slight and a 10 percent 
evaluation if the disfigurement is moderate. A 30 percent 
evaluation contemplates severe disfigurement, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles. A 50 percent rating is assigned for 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement. When 
in addition to tissue loss and cicatrization there is marked 
discoloration, color change, or the like, a 50 percent 
evaluation may be increased to 80 percent, a 30 percent 
evaluation may be increased to 50 percent, and a 10 percent 
evaluation may be increased to 30 percent. 38 C.F.R. § 4.118, 
Diagnostic Code 7800.

In this case, the February 2002 VA examination report, in 
describing the scar, specifically stated that there was no 
disfigurement.  Consequently, a compensable rating is not 
supported under the former Diagnostic Code 7800 criteria.

Under former Diagnostic Code 7803, scars that are 
superficial, poorly nourished, with repeated ulceration, were 
assigned a 10 percent disability evaluation.  In this case, 
the February 2002 VA examination report specifically noted 
that there was no breakdown of the skin or ulceration.  A 
compensable rating is not supported under this diagnostic 
code.

Under former Diagnostic Code 7804, scars that are 
superficial, tender and painful on objective demonstration, 
are assigned a 10 percent rating.  In this case, the February 
2002 VA examination report indicated that the scar was mildly 
tender to palpation.  The Board concludes that this more 
nearly approximates the criteria for a 10 percent rating 
under Diagnostic Code 7804.  See 38 C.F.R. § 4.7.

Finally, former Diagnostic Code 7805 provided that other 
scars would be rated on limitation of function of the 
affected part.  In this case, the February 2002 VA 
examination report does not note any limitation of function 
due to this scar.  Therefore, a compensable rating is not 
supported using Diagnostic Code 7805.

The Board will next consider whether compensable ratings are 
supported by the current criteria for rating scars, which are 
found at 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 
7805.  

Diagnostic Code 7800 (disfigurement of the head, face, or 
neck) has changed substantively effective from August 30, 
2002.  Under new Diagnostic Code 7800, the 8 characteristics 
of disfigurement are: 1) Scar 5 or more inches (13 or more 
cm.) in length; 2) Scar at least one- quarter inch (0.6 cm.) 
wide at widest part; 3) Surface contour of scar elevated or 
depressed on palpation; 4) Scar adherent to underlying 
tissue; 5) Skin hypo-or hyper- pigmented in an area exceeding 
six square inches (39 sq. cm.); 6) Skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); 7) Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and, 8) Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

A 10 percent rating is assigned with one characteristic of 
disfigurement.  A 30 percent rating is assigned with either 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips); or with two or three characteristics of 
disfigurement.  A 50 percent rating is assigned when there is 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(including the cheeks), or; with four or five characteristics 
of disfigurement.  There is also a higher, 80 percent, rating 
for greater disfigurement.

In this case, the February 2002 VA examination report 
describes the scar as a 5 cm. by 3 cm. linear scar extending 
from the right inferior cheek down along the angle of the jaw 
to the lateral chin.  At 5 cm. by 3 cm., the scar is 15 sq. 
cm.; thus, the characteristics of disfigurement requiring 
involvement of an area exceeding 39 sq. cm. are not present.  
Also, the scar, at 5 cm. in length, does not meet the first 
characteristic of disfigurement.  But the width of 3 cm. 
exceeds the width of 0.6 cm. required for the second 
characteristic of disfigurement.  

As for whether the surface contour of the scar is elevated or 
depressed on palpation, the February 2002 VA examination 
report specifically notes mild depression medially of the 
scar.  Thus, the third characteristic of disfigurement is 
present.  The examination also notes there is no adherence of 
the scar, so the fourth characteristic of disfigurement is 
not present.  

As there are two characteristics of disfigurement present - 
depression and width greater than 0.6 cm. - the criteria for 
a 30 percent rating on the basis of disfigurement of the 
head, face, or neck are met under the current rating criteria 
for Diagnostic Code 7800.

Current Diagnostic Codes 7801 and 7802 are for scars other 
than the head, face, or neck.  Consequently, they do not 
apply to the scar under consideration here.  Current 
Diagnostic Codes 7803 and 7804 are for scars that are 
superficial, defined as one not associated with underlying 
soft tissue damage.  As the February 2002 VA examination 
report notes mild underlying tissue loss, the Board concludes 
that the scar under consideration is not superficial, as 
defined in the rating schedule.  Finally, current Diagnostic 
Code 7805 is essentially similar to former Diagnostic Code 
7805, and rates other scars on limitation of function of the 
affected part.  But the February 2002 VA examination report 
specifically notes that there is no limitation of function by 
the scar, so a compensable rating is not supported by this 
diagnostic code.

Thus, a 10 percent rating is supported under the former 
provisions of Diagnostic Code 7804, for a tender scar, and a 
30 percent rating is supported under the current provisions 
of Diagnostic Code 7800 on the basis of the presence of two 
characteristics of disfigurement.  

Right ankle

The veteran sustained an avulsion fracture of his right talus 
in May 1984.  A 10 percent rating is assigned if there is 
either X-ray evidence of arthritis and some limitation of 
motion of the right ankle, per 38 C.F.R. 4.71a, Diagnostic 
Code 5010-5003; or if there is moderate limitation of motion 
of the ankle, per 38 C.F.R. Part 4, Diagnostic Code 5271.  A 
20 percent rating requires severe limitation of motion of the 
ankle.  Id.  Here, there is X-ray evidence of arthritis of 
the right ankle and some limitation of motion.  An October 
2004 VA medical record is satisfactory evidence of X-ray 
evidence of the right ankle.  It indicates that a physical 
examination was conducted and that right ankle X-rays showed 
some spurring off the talus as well as loose bodies, and that 
the assessment was post-traumatic arthritis of the right 
ankle.

There is also some limitation of motion, but not marked 
limitation of motion, including when all pertinent criteria 
are considered.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The veteran denied any 
history of right ankle problems or symptomatology on VA 
examination in 2002, and he had no calf weakness or 
instability.  The veteran complained of flare-ups with 
running but was in no acute distress on examination in 
December 2003 and he had no edema.  On the veteran's report 
of some continued ankle pain in April 2004, an examination 
found him to be in no acute distress and without edema again, 
and there was some pain and decreased ankle range of motion.  
The veteran complained of 6/10 pain in May 2004, but an 
examination in June 2004 found a "fairly good" range of 
motion despite some tenderness in the right ankle joint.  In 
October 2004, there was pain on motion but marked limitation 
of motion or functional impairment caused by pain was not 
reported.  In December 2004, the veteran stated that his pain 
was 8/10 but he was not taking anything for it and one doctor 
found minimal pain with range of motion and stated that he 
did not get the impression that this was interfering with the 
veteran's activities of daily living and he felt that it was 
stable.  Another doctor found no edema.  

After considering all of the evidence of record, the Board 
concludes that a 10 percent rating, on the basis of x-ray 
evidence of post-traumatic arthritis and some limitation of 
motion or painful motion, is supported.  Rating the 
disability under other Diagnostic Codes has been considered 
but a higher rating is not supported by Diagnostic Code 5271, 
as the degree of disability does not more nearly approximate 
severe limitation of motion of the right ankle.  
38 C.F.R. § 4.7.  The other ankle diagnostic codes do not 
apply, as there is not ankylosis (Diagnostic Codes 5270, 
5272), malunion of the os calcis or astragalus (Diagnostic 
Code 5273), or astragalectomy (Diagnostic Code 5274).

The preponderance of the evidence is against higher initial 
ratings than those indicated in this decision and there is no 
doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In this case, the veteran was provided notice in November 
2001, following his October 2001 claim for service 
connection. The Board notes that VAOPGCPREC 8-2003 held that, 
if, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  The evaluation issues were raised in the 
NOD, and the proper appeal procedures were followed.  In 
addition, the veteran was given section 5103(a) notice 
concerning these disability evaluations in January 2006.

He was not given the notice required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (as the degree of disability and 
effective date of the disability are part of a claim for 
service connection, VA has a duty to notify claimants of the 
evidence needed to prove those parts of the claim).  The 
Board concludes, however, that he was not prejudiced by the 
lack of such notice, or by the timing of the notice 
concerning the disability evaluations.  He appealed the 
initial disability evaluations assigned, and will be able to 
appeal the effective dates of the increased evaluations 
granted by the Board when the effective dates of these 
evaluations are assigned.  The veteran was advised to submit 
all evidence in his possession in November 2001 and January 
2006 and when he made his March 2006 submission, he waived RO 
consideration.  There is no evidence that there is any 
existing unobtained relevant evidence.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  There is no alleged or actual prejudice regarding 
the timing of the notification.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service and VA medical 
records and examined the veteran.  It is not necessary to 
obtain unretouched photographs to apply the new criteria [see 
NOTE 3 to Diagnostic Code 7800 (2006)] because they clearly 
would be of no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 541 (1991) (the law does not require a useless 
act).  VA has satisfied its assistance duties.  For the 
reasons set forth above, and given the facts of this case, no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the claimant.




ORDER

A 10 percent rating for tender right jaw laceration scar 
under Diagnostic Code 7804, as in effect prior to August 30, 
2002 is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

A 30 percent rating for residuals, laceration to right side 
of jaw under Diagnostic Code 7800, as in effect from August 
30, 2002 is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits. 

An initial 10 percent rating for residuals, fractured right 
ankle is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.


REMAND

VA has the duty to obtain all of its own relevant treatment 
records.  38 C.F.R. § 3.159.  An August 2000 VA consultation 
note (audiology) refers to a VA Form 10-2364a, which is used 
to report audiometric findings, but those audiometic findings 
are not of record.  The RO should determine whether that 
document is available and obtain it if it is.  

In addition, the record contains October 2004 audiometric 
test results that suggest that the criteria for current 
hearing loss disability under 38 C.F.R. § 3.385 are met.  A 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability;  (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

The first condition is satisfied by the October 2004 
audiometric test results.  The August 2000 consult also 
refers to positive noise exposure in the military, which 
satisfies the second condition.  Finally, the evidence of 
post-service treatment for tinnitus and hearing loss 
complaints would satisfy the third condition.  Consequently, 
the Board concludes that an examination should be scheduled 
to determine whether the veteran meets the requirements for 
current hearing loss disability and, if so, whether it is 
related to his active military service.  The appellant is 
hereby notified that it is the appellant's responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the VA Form 
10-2364a referred to in the August 2000 
VA medical record is available and, if 
it is, associate a legible copy with 
the veteran's claims folder.  

2.  Schedule the veteran for an 
examination to determine if he meets 
the criteria for current hearing loss 
disability and, if he has current 
hearing loss, whether it is related to 
active military service.  The veteran's 
claims folder should be available to 
the examiner for review.  If testing 
reveals hearing loss, the examiner 
should indicate whether it is at least 
as likely as not (i.e., probability of 
50 percent or greater) that the current 
hearing loss is related to the 
veteran's active military service.  The 
basis for the opinion should be given 
in the examination report.


3.  Thereafter, the RO should again 
consider the veteran's pending claim in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


